Exhibit 10.24

MANAGEMENT COMPENSATION AGREEMENT

between

NORTHWEST AIRLINES, INC.

and

PHILIP C. HAAN

dated as of

January 14, 2002


--------------------------------------------------------------------------------


MANAGEMENT COMPENSATION AGREEMENT

MANAGEMENT COMPENSATION AGREEMENT made as of the 14th day of January, 2002
between Northwest Airlines, Inc., a Minnesota corporation (the “Company”) and
Philip C. Haan (the “Executive”).

PREAMBLE

The Company and Executive hereby desire to enter into a Management Compensation
Agreement dated as of January 14, 2002.

1.             Terms of Employment.

1.1           Employment.  The Company agrees to continue to employ Executive,
and Executive agrees to continue to serve the Company, on the terms and
conditions set forth herein.

1.2           Position and Duties.  During the term of Executive’s employment
hereunder, Executive shall continue to have his title, powers and duties as on
the Effective Date or such other powers and duties as may from time to time be
prescribed by the Company, provided that such powers and duties are consistent
with or represent a promotion from Executive’s powers and duties as of the
Effective Date, unless otherwise consented to in writing by Executive; provided,
however, that as long as Executive retains a substantial portion of his then
current oversight responsibility, the Company shall be permitted to transfer a
portion of Executive’s oversight responsibility without the consent of
Executive. Executive shall devote substantially all his working time and effort
to the business and affairs of the Company and its affiliates.

2.             Compensation.

2.1           Base Salary.  Executive’s Base Salary shall be his base salary in
effect on the Effective Date, as increased thereafter by the Company.
Executive’s Base Salary in effect from time to time may only be reduced in
connection with a base wage reduction for salaried employees of the Company, by
an amount not to exceed 20% of Base Salary in effect on the date of such wage
reduction. For purposes of calculating any other payments or benefits hereunder
(except as specified in Section 2.4) any reductions in Base Salary shall be
disregarded. Executive’s Base Salary shall be payable in accordance with the
Company’s payroll policies.

2.2           Bonus.  Executive shall be entitled to participate in the
Company’s Key Employee Annual Cash Incentive Plan (the “KEACIP”) or any
successor annual bonus plan, the terms and conditions of which shall be
established by the Board from time to time.

2.3           Expenses.  During the term of Executive’s employment hereunder,
Executive shall be entitled to receive prompt reimbursements for all reasonable
expenses incurred in performing services hereunder, provided that Executive
properly accounts therefor in accordance with Company policy.

2.4           Compensation and Benefit Programs of the Company.  Except as set
forth below, Executive shall continue while employed hereunder to participate in
the Company’s employee compensation and benefit programs (or any successor
programs) at levels in effect on the Effective Date. Exceptions to the preceding
sentence are:

(a)   Amounts payable to Executive under the Company’s benefit programs may be
reduced to reflect a benefit reduction for salaried employees of the Company, in
the same manner that salaried employees are generally affected by such
reduction.

2


--------------------------------------------------------------------------------


(b)   Executive shall not participate in any severance pay plan or annual bonus
plan maintained by the Company except to the extent necessary to receive any
severance or bonus payments specifically provided for hereunder.

3.             Other Benefits.

3.1           Airline Pass.  Executive shall be entitled to receive upon
termination of employment lifetime airline pass privileges for the personal use
of Executive and his or her spouse or registered domestic partner and dependent
children so long as spouses, registered domestic partners and dependent children
of employees generally are eligible for nonrevenue travel pursuant to the
Company’s pass policies (hereinafter, “Eligible Individuals”). Such airline pass
privileges (the “Airline Pass”) shall entitle Executive and Eligible Individuals
to travel on regularly scheduled Northwest domestic and international flights,
subject to all charges and fees then applicable to active management employees
of the Company and their dependents and pursuant to the Company’s pass policies
in effect from time to time, with boarding priority of F-1 or the equivalent
thereof for ten (10) years from and after the date such pass is issued and 1-R
or the equivalent thereof after such ten year period. Executive shall be
responsible for any personal income tax liability arising from such pass travel.
Notwithstanding the foregoing, all benefits under this Section 3 shall
immediately and permanently cease in the event Executive violates the Company’s
pass policies in connection with such travel and/or in the event that Executive
is or becomes, at any time thereafter, an employee of any of the top five
airlines in the United States (other than the Company) ranked by revenue
passenger miles.

3.2           Medical and Dental Benefits.  While employed by the Company and
thereafter during the Executive’s lifetime, Executive and his eligible
dependents shall be entitled to participate in the Company’s medical and dental
plans generally applicable to all management employees of the Company under the
same terms and conditions as shall apply to such management employees; provided,
however, that if in the future Executive becomes employed by another employer,
such coverage shall become secondary to any coverage provided by such employer
for the period in which Executive is entitled to such coverage. In addition,
while employed by the Company hereunder, Executive shall be reimbursed by the
Company for all reasonable out of pocket medical and dental expenses incurred by
Executive and his eligible dependents and not otherwise paid or provided for
under any medical plan maintained for Executive’s benefit.

4.             Termination of Employment.

4.1           Upon Death.  Executive’s employment hereunder shall terminate upon
his death.

4.2           By the Company.  The Company may terminate Executive’s employment
hereunder at any time with or without Cause.

4.3           By the Executive.  Executive may terminate his employment
hereunder at any time for any reason.

4.4           Notice of Termination, Payments.  Any termination of Executive’s
employment hereunder (other than by death) shall be communicated by thirty
(30) days’ advance written Notice of Termination by the terminating party to the
other party to this Agreement; provided that no advance Notice of Termination of
Executive for Cause by the Company is required.

5.             Payments in the Event of Termination of Employment.

5.1           Payments in the Event of Termination by the Company for Cause or
Voluntary Termination by Executive.  If Executive’s employment hereunder is
terminated by the Company for Cause, as a result of death or Disability or by
Executive other than for Good Reason, the Company shall pay Executive (a) his
accrued and unpaid Base Salary through the Date of Termination and (b) any
vested or accrued and unpaid payments, rights or benefits Executive may be
otherwise entitled to receive pursuant to the

3


--------------------------------------------------------------------------------


terms of any written retirement, pension or other employee benefit or
compensation plan maintained by the Company at the time or times provided
therein.

5.2           Payments in the Event of Any Other Termination of Employment.  If
Executive’s employment hereunder is terminated by the Company other than for
Cause, or by Executive for Good Reason:

(a)   The Company shall pay Executive (i) his accrued and unpaid Base Salary
through the Date of Termination, (ii) any bonus under the Key Employee Cash
Incentive Bonus Program, or any successor annual bonus plan, (the “Incentive
Bonus”) for any calendar year ended before the Date of Termination, (iii) a pro
rata share (based on days employed during the applicable year) of the Incentive
Bonus Executive would otherwise have received with respect to the year in which
the Date of Termination occurs, payable at the time the Incentive Bonus would
otherwise be payable to Executive; provided, however, that 100% of the Incentive
Bonus shall be determined solely with reference to the financial performance of
the Company for the year (based on the goals previously established with respect
thereto) (rather than a portion of the Incentive Bonus determined on the basis
of individual performance); provided, further, in the event that Company’s
performance exceeds 100% of the financial performance target for the year, that
portion of the Incentive Bonus that would have, but for this Section 5.2(a),
related to the achievement of the individual performance target shall be 100%
and (iv) any vested or accrued and unpaid payments, rights or benefits Executive
may be otherwise entitled to receive pursuant to the terms of any written
retirement, pension or other employee benefit or compensation plan maintained by
the Company at the time or times provided therein.

(b)   In addition to the compensation and benefits described in Section 5.2(a):

(i)    The Company shall pay Executive, no later than thirty (30) days following
Executive’s termination of employment, a lump sum amount equal to two (2) times
the sum of (i) Executive’s annual Base Salary and (ii) the target Incentive
Bonus for Executive with respect to the year in which the Date of Termination
occurs (or if no target has been set for that year, the target Incentive Bonus
for the immediately preceding year).

(ii)   Until the earlier of the fourth anniversary of Executive’s Date of
Termination or the date Executive is employed by a new employer, Executive, his
dependents, beneficiaries and estate shall be entitled to all benefits under the
Company’s group life insurance as if Executive were still employed by the
Company hereunder during such period.

(c)   Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5.2 by seeking other employment or otherwise, and
no such payment shall be offset or reduced as a result of Executive obtaining
new employment.

(d)   Notwithstanding anything else to the contrary in this Agreement, the
Company’s obligation regarding the payments and other benefits provided for in
Sections 5.2(a)(iii) and 5.2(b)(i) and (ii) is expressly conditioned upon the
execution, delivery and non-revocation of a general release in the form attached
hereto as Attachment A.

5.3           Board/Committee Resignation.  Executive’s termination of
employment for any reason, shall constitute, as of the date of such termination
and to the extent applicable, a resignation as an officer of the Company and a
resignation from the Board (and any committees thereof) and the Board of
Directors (and any committees thereof) of any of the Company’s affiliates and
from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as the Company’s or such affiliate’s designee or other
representative.

4


--------------------------------------------------------------------------------


6.             Confidentiality; Non-Compete; Non-Solicitation; Nondisparagement.

While employed by the Company and thereafter, Executive shall not disclose any
Confidential Information either directly or indirectly, to anyone (other than
appropriate Company employees and advisors), or use such information for his own
account, or for the account of any other person or entity, without the prior
written consent of the Company or except as required by law. This
confidentiality covenant has no temporal or geographical restriction. For
purposes of this Agreement, “Confidential Information” shall mean all non-public
information respecting the Company’s business, including, but not limited to,
its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, financing plans and
the terms and provisions of this Agreement, but excluding information that is,
or becomes, available to the public (unless such availability occurs through an
unauthorized act on the part of the Executive). Upon termination of this
Agreement, Executive shall promptly supply to the Company all property and any
other tangible product or document that has been produced by, received by or
otherwise submitted to Executive during or prior to his term of employment, and
shall not retain any copies thereof.

Executive acknowledges that his services are of special, unique and
extraordinary value to the Company. Accordingly, Executive shall not at any time
prior to the first anniversary of the Date of Termination (i) become an
employee, consultant, officer, partner or director of any air carrier which
competes with the Company (or any of its affiliates) or (ii) whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates.

While employed by the Company and thereafter, Executive agrees not to make any
untruthful or disparaging statements, written or oral, about the Company, its
affiliates, their predecessors or successors or any of their past and present
officers, directors, stockholders, partners, members, agents and employees or
the Company’s business practices, operations or personnel policies and practices
to any of the Company’s customers, clients, competitors, suppliers, investors,
directors, consultants, employees, former employees, or the press or other media
in any country.

Executive agrees that any breach of the terms of this Section 6 would result in
irreparable injury and damage for which there would be no adequate remedy at
law, and that, in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach or threatened breach, without having to prove damages, in addition
to any other remedies to which the Company may be entitled at law or in equity.
Executive further agrees that the provisions of the covenant not to compete are
reasonable. Should a court determine, however, that any provision of the
covenant not to compete is unreasonable, either in period of time, geographical
area, or otherwise, the parties hereto agree that the covenant should be
interpreted and enforced to the maximum extent which such court deems
reasonable. The provisions of this Section 6 shall survive any termination of
this Agreement and Executive’s term of employment. The existence of any claim or
cause of action or otherwise, shall not constitute a defense to the enforcement
of the covenants and agreements of this Section 6.

7.             Successors and Assigns.

(a)   This Agreement shall bind any successor to the Company, whether by
purchase, merger, consolidation or otherwise, in the same manner and to the same
extent that the Company would be obligated under this Agreement if no such
succession had taken place.

(b)   This Agreement shall not be assignable by Executive. This Agreement and
all rights of Executive hereunder shall inure to the benefit of and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

5


--------------------------------------------------------------------------------


8.             Term.

The term of this Agreement shall commence on the Effective Date and end upon the
Executive’s termination of employment. The rights and obligations of the Company
and Executive shall survive the termination of this Agreement to the fullest
extent necessary to give effect to the terms hereof.

9.             Notices.

Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered to and mailed
by United States mail, addressed:

(a)   if to Executive, to the address set forth on the signature page hereto,
and

(b)   if to the Company, c/o Northwest Airlines, Inc., 2700 Lone Oak Parkway,
Eagan, Minnesota 55121, Attention: General Counsel,

or, in each case, to such other address as may have been furnished in writing.

10.           Withholding.

All payments required to be made by the Company hereunder shall be subject to
the withholding and/or deduction of such amounts as are required to be withheld
or deducted pursuant to any applicable law or regulation. The Company shall have
the right and is hereby authorized to withhold or deduct from any compensation
or other amount owing to Executive, applicable withholding taxes and deductions
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes or deductions.

11.           Certain Defined Terms.

As used herein, the following terms have the following meanings:

“Agreement” shall mean this Management Compensation Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
herewith.

“Base Salary” shall mean the salary of the Executive in effect from time to time
under Section 2.1.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean with respect to termination by the Company of Executive’s
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to the Company, (iii) material breach (other than as a result
of a Disability) by Executive of Executive’s obligations under this Agreement
which action was (a) undertaken without a reasonable belief that the action was
in the best interests of the Company and (b) not remedied within a reasonable
period of time after receipt of written notice from the Company specifying the
alleged breach, (iv) Executive’s conviction of, or plea of nolo contendere to, a
crime constituting (a) a felony under the laws of any country, the United States
or any state thereof or (b) a misdemeanor involving moral turpitude or (v) a
material breach of (a) the Company’s Code of Business Conduct or (b) the
provisions of this Agreement.

“Date of Termination” shall mean, with respect to Executive, the date of
termination of Executive’s employment hereunder after the notice period provided
by Section 4.4.

“Disability” shall mean Executive’s physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that such condition will be permanent and continuous during the
remainder of Executive’s life or is likely to be of at least three (3) years
duration.

“Effective Date” shall mean January 14, 2002.

6


--------------------------------------------------------------------------------


“Good Reason” shall mean with respect to an Executive, any one or more of the
following:

(a)   a material reduction in Executive’s Base Salary or level of target bonus
under the KEACIP or any successor bonus plan (except as permitted hereunder);

(b)   except as otherwise provided in Section 1.2, any substantial and sustained
diminution in Executive’s authority or responsibilities hereunder;

(c)   the relocation of the Company’s principal executive offices to a location
outside the Minneapolis-St. Paul Metropolitan Area;

(d)   a failure by the Company to comply with any provision of this Agreement;

provided, however, that the foregoing events shall constitute Good Reason only
if the Company fails to cure such event within thirty (30) days after receipt
from Executive of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

In order for Executive’s termination of his employment to be considered for Good
Reason, such termination must occur within one (1) year after the event giving
rise to such Good Reason. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

“Notice of Termination” shall mean a notice specifying the Date of Termination.

12.           Executive Representation.

Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

13.           Amendment.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and an authorized officer of the Company.

14.           Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota, without regard to
principles of conflicts of laws.

15.           Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.

16.           Arbitration.

Except as otherwise provided in Section 17 of this Agreement, all disputes and
controversies arising from or in conjunction with Executive’s employment with,
or any termination from, the Company and all disputes and controversies arising
under or in connection with this Agreement (except claims for vested benefits
brought under ERISA) shall be settled by mandatory arbitration conducted before
one arbitrator having knowledge of employment law in accordance with the rules
for expedited resolution of employment disputes of the American Arbitration
Association then in effect. The arbitration shall be held in the Minneapolis/St.
Paul metropolitan area at a location selected by the

7


--------------------------------------------------------------------------------


Company. The determination of the arbitrator shall be made within thirty
(30) days following the close of the hearing on any dispute or controversy and
shall be final and binding on the parties. The parties hereby waive their right
to a trial of any and all claims arising out of this Agreement or breach of this
Agreement. All costs and expenses incurred in connection with any arbitration
including, without limitation, arbitrator and attorney’s fees, shall be paid by
the nonprevailing party in the arbitration unless the arbitrator determines that
such expenses must be otherwise allocated under applicable law to maintain the
validity of this Section 16.

17.           Specific Performance.

Notwithstanding Section 16 of this Agreement, if Executive breaches or threatens
to commit a breach of Section 6 of this Agreement, the Company shall have the
right to specific performance (i.e., the right and remedy to have the terms and
conditions of Section 6 specifically enforced by any court of competent
jurisdiction), it being agreed that any breach or threatened breach of Section 6
would cause irreparable injury and that money damages may not provide an
adequate remedy.

18.           Cooperation.

Executive shall provide his reasonable cooperation in connection with any
investigation, action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

19.           Compensation Limitation.

Notwithstanding the foregoing, Executive and the Company agree that (i) to the
extent permitted by the Air Transportation Safety and System Stabilization Act
(the “Act”) any payments or benefits payable to Executive under this Agreement
(including, without limitation, payments under Sections 2 and 5 hereof) or
pursuant to any other compensation or benefit plan of the Company or other
arrangement between the Company and Executive that do not comply with the Act
shall be deferred until such payments or benefits may be paid under the Act, and
(ii) to the extent the Act does not permit the deferral of any such payments or
benefits, the maximum compensation and /or severance Executive may receive from
the Company under this Agreement or any other compensation or benefit plan of
the Company or other arrangement between the Company and Executive will not
exceed the amount allowed under the Act.

20.           Entire Agreement.

This Agreement, together with the Release, any award agreement between the
Company and Executive entered into pursuant to the Company’s stock incentive
plans, the Company’s employee benefit plans in which Executive will continue to
participate as provided in this Agreement, and any written arrangements in
respect of travel on other airlines, contain the entire understanding between
the Company and Executive with respect to Executive’s employment with the
Company and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and Executive
with respect to Executive’s employment.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/ Richard H. Anderson

 

 

 

Richard H. Anderson
Chief Executive Officer

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Philip C. Haan

 

 

 

Philip C. Haan
Executive Vice President—
International, Sales and
Information Services

 

 

 

 

Executive’s Address:
1517 Summit Oaks Court
Burnsville, MN 55337

 

9


--------------------------------------------------------------------------------


Attachment A

GENERAL RELEASE

WHEREAS,                          (the “Executive”) has been employed by
Northwest Airlines, Inc. (“Northwest”); and

WHEREAS, Executive’s employment with Northwest has terminated; and

WHEREAS, Executive and Northwest have reached a full and final compromise and
settlement of all matters, disputes, causes of action, claims, contentions and
differences between them and Northwest’s divisions, merged entities and
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, stockholders, administrators,
representatives, attorneys, insurers or fiduciaries, past, present or future
(the “Released Parties”), including but not limited to any and all claims
arising from or derivative of Executive’s employment with Northwest and his
termination from employment with Northwest;

WHEREAS, in return for Northwest performing its obligations as provided for
herein and as set forth in the Management Compensation Agreement dated as
of                         , 2001, by and between Northwest and Executive (the
“Agreement”), Executive will execute and comply fully with the terms of this
General Release (the “Release”);

WHEREAS, Executive (i) understands that in executing the Release he is, inter
alia, giving up rights and claims under the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. Section 621 et seq. (“ADEA”), and (ii) has been
given a period of not less than twenty-one (21) days within which to consider
this Release;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, Executive and Northwest agree and covenant as follows:

1.             By entering into this Release, the Released Parties do not admit,
and each specifically denies any liability, wrongdoing or violation of any law,
statute, regulations, agreement or policy.

2.             Executive’s employment with Northwest shall be terminated
effective                         ,             .

3.             In consideration of the obligations of Executive as set forth in
this Release and the Agreement, and in full settlement and final satisfaction of
any and all claims, contractual or otherwise, which Executive had, has or may
have against Northwest and/or the Released Parties with respect to his
employment, termination from employment with Northwest, or otherwise arising on
or prior to the date of execution of this Release, Northwest shall pay to
Executive the payments and benefits to which Executive is entitled under the
Agreement. This Release shall not pertain to any claim alleging that Northwest
has failed to comply with any obligations created by this Release or that
Northwest has failed to pay to Executive the payments and benefits to which
Executive is entitled under the Agreement upon termination of Executive’s
employment.

4.             (a)   Executive, for and in consideration of the payments as set
forth in the Agreement and for other good and valuable consideration, hereby
releases and forever discharges and covenants not to sue, and by this Release
does release and forever discharge, the Released Parties of and from all debts,
obligations, promises, covenants, collective bargaining obligations, agreements,
contracts, endorsements, bonds, controversies, suits or causes of actions known
or unknown, suspected or unsuspected, of every kind and nature whatsoever, which
may heretofore have existed or which may now exist, including but not limited to
those arising under the ADEA, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e, et seq., Executive Order 11246, 30 Fed. Reg.
12319; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. Section 1001, et seq., the Americans With Disabilities Act, as amended,
42 U.S.C. Section 12101, et seq., the Federal Equal Pay Act, 29 U.S.C.
Section 2061, et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981, et

10


--------------------------------------------------------------------------------


seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701, et
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601, et seq.,
the Minnesota Human Rights Act, Minn. Stat. Section 363.01, et seq., and any all
state or local constitutions and/or laws regarding employment discrimination
and/or federal, state or local constitutions and/or laws of any type or
description regarding employment as well as any claim for breach of contract,
wrongful discharge, breach of any express or implied promise, misrepresentation,
fraud, whistleblowing, retaliation, violation of public policy, infliction of
emotional distress, defamation, promissory estoppel, invasion of privacy or any
other theory or claim, whether legal or equitable, including but not limited to
any claims arising from or derivative of Executive’s employment with Northwest
and Executive’s termination of employment with Northwest or otherwise. Executive
acknowledges that he has not been discriminated against on the basis of age,
sex, disability, race, ethnicity, religion or any other protected class status.

(b)   Without in any way limiting the foregoing, this Release shall not affect
any present or future indemnification obligations that Northwest and the
Released Parties may have to Executive pursuant to any charter, by-law,
agreement or policy of insurance.

(c)   This Release shall not affect Executive’s rights under one or more
Non-Qualified Stock Option Agreements, Deferred Stock Award Agreement or Phantom
Stock Unit Award Agreement between Northwest and the Executive governing the
terms of any stock option grant or other stock award outstanding on the date
hereof, which rights shall continue to be governed by the terms of the agreement
applicable to such stock option or other stock award.

5.             Executive covenants and agrees not to sue nor authorize any other
party, either governmental or otherwise, to file any grievances, arbitration or
commence any other proceeding, administrative or judicial, against the Released
Parties in any court of law or equity, or before any administrative agency, with
respect to any matter relating to this Agreement or to matters occurring during
Executive’s employment with Northwest.

6.             The Released Parties and Executive understand and agree that the
terms of this Release and the Agreement are confidential.

7.             Executive agrees not to make any untruthful or disparaging
statements, written or oral, about Northwest, the Released Parties or
Northwest’s personnel policies and practices to any of Northwest’s customers,
competitors, suppliers, employees, former employees, or the press or other
media. Except as herein contemplated, Executive also agrees that he will not
voluntarily participate in any proceeding of any kind brought against the
Released Parties relating to this Agreement or to matters occurring during
Executive’s employment with Northwest.

8.             (a)   The parties agree that this Release should be construed in
accordance with the laws of the State of Minnesota, exclusive of Minnesota
choice of law provisions.

(b)   The parties agree that any and all further legal proceedings between
Executive and the Released Parties, whether arising under statute,
constitutions, contract, common law or otherwise, including the issue of
arbitrability, will be submitted for resolution exclusively pursuant to the
arbitration provision contained in the Agreement. The parties hereby waive their
right to a trial of any and all claims arising out of this Release or breach of
this Release.

(c)   Should any provision of this Release be found to be in violation of any
law, or ineffective or barred for any reason whatsoever, the remainder of this
Release shall be in full force and effect to the maximum extent permitted by
law.

9.             Northwest and Executive agree to execute such other documents to
take such other actions as may be reasonably necessary to further the purposes
of this Release.

10.           (a)   Executive acknowledges and agrees that, in deciding to
execute this Release, he has had the opportunity to consult with legal,
financial and other personal advisors of his own choosing as he

11


--------------------------------------------------------------------------------


deems appropriate, in assessing whether to execute this Release. Executive
represents and acknowledges that no representations, statement, promise,
inducement, threat or suggestion has been made by Northwest or the Released
Parties to influence him to sign this Release except such statements as are
expressly set forth herein. Executive agrees that he has been given a minimum of
twenty-one (21) days within which to consider the terms and effects of this
Release insofar as it relates to settlement and release of potential claims
under the ADEA, and to consult with, and to ask any questions that he may have
of anyone, including legal counsel and other personal advisors of his own
choosing, and that he has executed this Release voluntarily and with full
understanding of its terms and effects.

(b)   Executive has the right to rescind this Release as far as it extends to
potential claims under Minn. Stat. Ch. 363 (prohibiting discrimination in
employment) by written notice to the Company within 15 calendars days following
the execution of this Release. Executive also has the right to revoke this
Release as far as it extends to potential claims under the Age Discrimination in
Employment Act, 29 U.S.C. Section 621 et seq., by informing the Company of his
intent to revoke this Release within seven calendar days following the execution
of this Release. To be effective, notice, rescission or revocation must be in
writing and must be delivered either by hand or by mail to Douglas M. Steenland,
Executive Vice President & Chief Corporate Officer of Northwest Airlines, Inc.,
Department A1180, 5101 Northwest Drive, St. Paul, Minnesota, 55111-3034, within
the specified period. If a notice of rescission or revocation is delivered by
mail, it must be: (i) postmarked within the 15 or 7 day period, respectively,
(ii) properly addressed to Mr. Steenland as set forth above, and (iii) sent by
certified mail return receipt requested. This Release shall not become effective
or enforceable until the 15 or 7 day periods described above have expired. No
payments shall be due, owing or paid by Northwest unless and until this Release
becomes effective.

This Release may not be changed or modified, except by a written instrument
signed by Executive and Northwest.

NORTHWEST AIRLINES, INC.

EXECUTIVE:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

12


--------------------------------------------------------------------------------